Worden, J.
Indictment for retailing. Motion, to quash overruled, and exception. Trial, conviction, and judgment. Before trial and conviction, the record did not show any impanneling of a grand jury, or return by that body of any indictment into Court. The Clerk says that “ on the 15th day of February, 1862, the following indictment was filed in this cause, in the office of the Clerk of the Grant Circuit *282Court, in the following words, to-wit,” &c. After trial and conviction, which took place at the August term, 1862, the attention of the Court being called to this defect in the record, the Court caused an entry to be made then as of the previous term, showing the impanneling of a grand jury on the 18th of February, 1862, and that such grand jury then returned into open Court sundry bills of indictment, indorsed as true bills, and ordered to be recorded in the proper record. "We have no doubt of the authority of the Court to make the entry, at the August term, as was done. But still there is nothing in the record to show that the indictment, on which the defendant was tried, was one of the bills thus returned into Court by the grand jury. The Clerk does not certify that it was one of them, nor is there anything in the record by which it can be identified as such.
II. D. Thompson, N. W. Gordon, and W. B. Pierse, for the appellant.
' Oscar B. Ford, Attorney General, for the State.

Per Curiam.

The judgment is reversed, with costs.